DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The claim objection with regard to claims 14 – 18 is withdrawn due to the amendment to claim 14 on 12/14/2020.

The antecedent basis rejections with regard to claims 1 – 25 are withdrawn due the claim amendments on 12/14/2020.

Response to Arguments
Applicant's arguments filed 12/14/2020 have been fully considered but they are not persuasive.
35 USC 102 rejection:
Applicant’s representative argues that the emoticons of Lyle ‘366 are not in any way being used as packages for holding or carrying any messages as detailed in independent claims 1, 14, and 19.
Examiner disagrees.
Lyle ‘366 clearly discloses packaging graphical emoticons with messages (Figs. 1, 2; Abstract “instant messaging” “combining a speech recognized form of the audio conversation with the emoticons and text from the chat session into a chat transcript”; combining a speech recognized form … with the emoticons and text from the chat session into a chat transcript …”; paragraph 16 “the audio chat portion 120 with emplaced emoticons can be merged with the chat transcript …”; paragraph 18 “merged into the chat transcript …”).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyle (U.S. Pat. Pub. No. 2009/0144366) (Incorporating User Emotion in a Chat Transcript).

1.1	Regarding claim 1, Lyle discloses a computerized method for electronic messaging over a communications network, comprising:

obtaining a graphic in electronic form (Abstract “emoticons …”); and,
packaging the at least one message into the graphic for transmission of the at least one message and the graphic together in an end to end electronic communication, together from an origin of the end to end electronic communication, from where the end to end electronic communication is transmitted, to a destination of the end to end electronic communication, where the graphic and the at least one message is received, over the communications network, such that when the end to end electronic communication has been received at the destination of the end to end electronic communication, and the graphic is activated, the at least one message is presented (Figs. 1, 2; Abstract “instant messaging” “combining a speech recognized form of the audio conversation with the emoticons and text from the chat session into a chat transcript”; paragraph 8 “combining a speech recognized form … with the emoticons and text from the chat session into a chat transcript …”; paragraph 16 “the audio chat portion 120 with emplaced emoticons can be merged with the chat transcript …”; paragraph 18 “merged into the chat transcript …”).

1.2	Per claim 2, Lyle teaches the computerized method of claim 1, additionally comprising, transmitting the end to end electronic communication to the destination over the communications network (Figs. 1, 2; Abstract).



1.4	Per claim 4, Lyle teaches the computerized method of claim 1, wherein the at least one message is selected from the group consisting of voice, sound, text, graphics, video, and combinations thereof (Abstract “text from the chat session …”; paragraphs 9, 16).

1.5	Regarding claim 5, Lyle discloses the computerized method of claim 1, wherein the at least one message includes:
a primary message is selected from the group consisting of voice, sound, text, graphics, video, and combinations thereof; and, a secondary message (Abstract; paragraphs 9, 16).

1.6	Per claim 6, Lyle teaches the computerized method of claim 5, wherein the secondary message includes audible sounds (Abstract; paragraphs 9, 16).

1.7	Regarding claim 7, Lyle discloses the computerized method of claim 1, wherein the graphic includes at least one emoticon (Abstract “emoticons”; paragraphs 8, 16).



1.9	Regarding claim 9, Lyle discloses the computerized method of claim 7, wherein the graphic is obtained in response to a selection from a user associated with the sending of the at least one message (Figs. 1, 2; Abstract).

1.10	Per claim 10, Lyle teaches the computerized method of claim 7, wherein the graphic is obtained in response to a computer selection of the graphic (Figs. 1, 2; paragraph 20 “selection of a chat session …”).

1.11	Regarding claim 11, Lyle discloses the computerized method of claim 10, wherein the computer selection of the graphic is based on at least one of: the content of the message, data associated with a sender of the electronic message, and, data associated with a recipient of the electronic message (Figs. 1, 2; paragraph 20).

1.12	Per claim 12, Lyle teaches the computerized method of claim 1, wherein the obtaining the at least one message in electronic form, the obtaining the graphic in electronic form; and, the packaging the at least one message with the graphic for transmission in an end to end electronic communication to the destination over the communications network, are performed by a processor (Figs. 1, 2; paragraph 23).



1.14	Per claims 14 – 25, the rejection of claims 1 – 13 under 35 USC 102 (paragraphs 1.1 – 1.13 above) applies fully.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/